Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. Applicant asserts:
a)	Sanya at least fails to disclose "the second message comprising a second portion of an identifier associated with the wireless device and a second portion of an access and mobility management (AMF) identifier (ID) in response to the first message comprising at least a first portion of the identifier associated with the wireless device and at least a first portion of the AMF ID," as recited in independent claim 1. 
b)	However, the Examiner very respectfully directs applicant to MSG3 (i.e. first message) and MSG5 (i.e. second message) and 8MSB of the second portion of 5G-S-TMSI associated with UE and 8MSB which represent a portion of the “AMF set ID” as disclosed in figure 3 on page 3 and in Alternative 1, 40 LSB of 5G-S-TMSI of first portion which includes the “AMF pointer” and the 4LSB of “AMF Set ID” of figure 3 (Sanya, page 2 and 3). 
c)	Applicant further asserts: There is no disclosure in Sanya that the 5G-TMSI is portioned between both message 3 and message 5. 
d)	However, the Examiner very kindly point out to figure 3 where 5G-S-TMSI partitioning has to portions and each portion is sent or transmitted by two messages such as UE transmit the 40 LSB of 5G-S-TMSI in MSG3 and transmit the 8MSB of 5G-S-TMSI In MSG5. 

3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A)	Claims 1,4, 6-11, 13-14, 16, 18, 21, 23-27 and 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China; Source: ZTE, Sanechips; Title: Consideration on extending the code space for 5G-S-TMSI (R2-1804461) hereinafter Sanya. 
 	As per claim 1, Sanya discloses a method of operation of a wireless device (Sanya, section 2.2, page 2, UE) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the method comprising: 
transmitting a first message to a network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)); and transmitting a second message to the network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB), the second message comprising a second portion of an identifier associated with the wireless 
 	As per claim 4 as applied to claim 1 above, Sanya discloses wherein the first message comprises the first portion of the identifier associated with the wireless device and the first portion and the second portion of the AMF ID (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” in MSG3 and “first portion” on figure 3 which includes the “AMF pointer” and the 4LSB of “AMF Set ID” as shown in figure 3 which includes second portion and 4LSB of first portion). 
As per claim 6 as applied to claim 4 above, Sanya discloses wherein the AMF ID comprises an AMF set identification and an AMF pointer (Sanya, section 2.2, page 2 and 5G-TMSI, specific AMF is identified by AMF set ID and AMF pointer). 
As per claim 7 as applied to claim 1 above, Sanya discloses wherein transmitting the first message comprises transmitting a first predetermined number of bits of the identifier associated with the wireless device in the first message (Sanya, section 2.2, page 2, and Alternative 1 and fig.3 on page 3, MSG3 comprises transmitting 40 LSB bits (i.e. first predetermined number of bits) of 5G-S-TMSI associated with the UE) and 
As per claim 8 as applied to claim 7 above, Sanya discloses, wherein the first predetermined number of bits comprises about 40 bits (Sanya, Fig.3 on page 3, LSB 40 bits) and the second predetermined number of bits comprises at least 8 bits (Sanya, Fig.3 on page 3, MSB 8 bits).  
As per claim 9 as applied to claim 1 above, Sanya discloses wherein the identifier associated with the wireless device is a 5G-S temporary mobile subscriber identity (5G-S-TMSI) (Sanya, Fig.3 on page 3, 5G-S-TMSI).
As per claim 10 as applied to claim 1 above, Sanya discloses splitting the identifier associated with the wireless device between the first message and the second message in response to a length of the identifier associated with the wireless device exceeding a limit determined by received grants for transmission of the first message (Sanya, section 2.2 on page 2 and fig.3 on page 3, partitioning or splitting the 5G-S-TMSI associated with UE between MSG3 and MSG5 in response to the size/length of 5G-S-TMSI exceeding limitation (i.e. only 40 bits are available) for transmission of MSG3, therefore splitting 48 bits into 40 LSB bits in MSG3 and 8 MSB bits in MSG5). 
As per claim 11 as applied to claim 1 above, Sanya discloses wherein the first message and the second message are Radio Resource Control (RRC) messages (Sanya, section 2.2 on page 2, MSG3 and MSG5 are RRC connection messages).

As per claim 14 as applied to claim 13 above, Sanya discloses wherein the message 3 corresponds to an RRC Request message and the message 5 corresponds to an RRC SetupComplete message (Sanya, Alternative 1 and page 3, UE transmitting 40 LSB in MSG3 via RRC Connection Request message and MSB 8 bits in MSG5 via RRC Connection Setup Complete message). 
As per claim 16, Sanya discloses a wireless device (Sanya, section 2.2, page 2, UE) configured to operate in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the wireless device comprising: processing circuitry (Sanya, section 2.2, page 2, UE with processor, please note that it is well known in the art that every electronic device has a processor); and device readable medium (Sanya, section 2.2, page 2, UE with memory, please note that it is well known in the art that every electronic device has a memory) coupled to the processing circuitry, wherein the device readable medium comprises instructions stored therein (Sanya, section 2.2, page 2, memory storing instruction), where the instructions are executable by the processing circuitry to cause the processing circuitry to: transmit a first message to a network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)); and transmit a second message to the network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB), the second message comprising a second portion of an identifier associated with the wireless device (Sanya, section 2.2, page 2 and figure 3 
 	As per claim 18, Sanya discloses a method of operating a network node (Sanya, section 2.2, page 2, a method in ng-eNB (i.e. network node)) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the method comprising: receiving  a first message from a wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB; therefore ng-eNB is receiving); and receiving  a second message from the wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB so ng-eNB is receiving), the second message comprising a second portion of an identifier associated with the wireless device (Sanya, section 2.2, page 2 and figure 3 on page 3, 8MSB and “second portion” of 5G-S-TMSI associated with UE) and a second portion of an access and mobility management (AMF) identifier (ID) (Sanya, section 2.2, page 2 and Alternative 1, “8 MSB” which represent a portion of the “AMF set ID” as disclosed in figure 3 on page 3) in response to the first message comprising at least a first portion of the identifier associated with the wireless device (Sanya, 
As per claim 21 as applied to claim 18 above, Sanya discloses wherein the first message comprises the first portion of the identifier associated with the wireless device and the first portion and the second portion of the AMF ID (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” in MSG3 and “first portion” on figure 3 which includes the “AMF pointer” and the 4LSB of “AMF Set ID” as shown in figure 3 which includes second portion and 4LSB of first portion). 
As per claim 23 as applied to claim 21 above, Sanya discloses wherein the AMF ID comprises an AMF set identification and an AMF pointer (Sanya, section 2.2, page 2 and 5G-TMSI, specific AMF is identified by AMF set ID and AMF pointer). 
As per claim 24 as applied to claim 18 above, Sanya discloses wherein transmitting the first message comprises transmitting a first predetermined number of bits of the identifier associated with the wireless device in the first message (Sanya, section 2.2, page 2, and Alternative 1 and fig.3 on page 3, MSG3 comprises transmitting 40 LSB bits (i.e. first predetermined number of bits) of 5G-S-TMSI associated with the UE) and wherein transmitting the second message comprises transmitting a second predetermined number of bits of the identifier associated with the wireless device in the second message (Sanya, section 2.2, page 2, and Alternative 1 and fig.3 on page 3, transmitting the MSG5 comprises transmitting MSB 8 bits (i.e. second predetermined number of bits) of 5G-S-TMSI associated with UE).

As per claim 26 as applied to claim 18 above, Sanya discloses wherein the identifier associated with the wireless device is a 5G-S temporary mobile subscriber identity (5G-S-TMSI) (Sanya, Fig.3 on page 3, 5G-S-TMSI).
As per claim 27 as applied to claim 18 above, Sanya discloses splitting the identifier associated with the wireless device between the first message and the second message in response to a length of the identifier associated with the wireless device exceeding a limit determined by received grants for transmission of the first message (Sanya, section 2.2 on page 2 and fig.3 on page 3, partitioning or splitting the 5G-S-TMSI associated with UE between MSG3 and MSG5 in response to the size/length of 5G-S-TMSI exceeding limitation (i.e. only 40 bits are available) for transmission of MSG3, therefore splitting 48 bits into 40 LSB bits in MSG3 and 8 MSB bits in MSG5). 
 	As per claim 33, Sanya discloses a network node configured to operate (Sanya, section 2.2, page 2, ng-eNB (i.e. network node)) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the network node comprising: 
processing circuitry (Sanya, section 2.2, page 2, ng-eNB with processor, please note that it is well known in the art that every electronic device has a processor); and device readable medium (Sanya, section 2.2, page 2, ng-eNB with memory, please note that it is well known in the art that every electronic device has a memory) coupled to the processing circuitry, wherein the device readable medium comprises instructions stored 
receive  a first message from a wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB; therefore ng-eNB is receiving); and receive a second message from the wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB so ng-eNB is receiving), the second message comprising a second portion of an identifier associated with the wireless device (Sanya, section 2.2, page 2 and figure 3 on page 3, 8MSB and “second portion” of 5G-S-TMSI associated with UE) and a second portion of an access and mobility management (AMF) identifier (ID) (Sanya, section 2.2, page 2 and Alternative 1, “8 MSB” which represent a portion of the “AMF set ID” as disclosed in figure 3 on page 3) in response to the first message comprising at least a first portion of the identifier associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3) and at least a first portion of the AMF ID (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” which includes the “AMF pointer” and the 4LSB of “AMF Set ID” as shown in figure 3). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China; Source: ZTE, Sanechips; Title: Consideration on extending the code space for 5G-S-TMSI (R2-1804461) in view of RYU (US 2019/0246253 A1). 
 	As per claim 2 as applied to claim 1 above, Sanya does not explicitly disclose wherein the first message comprises the first portion and the second portion of the identifier associated with the wireless device.
	In the same field of endeavor, RYU teaches wherein the first message comprises the first portion and the second portion of the identifier associated with the wireless device (RYU, ¶0171, discovery request message includes LSB (i.e. first portion) and MSB (i.e. second portion) of D2D device ID). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to achieve high data rates and satisfy demands for wireless data traffic using 5G implementation (RYU, background).  

 As per claim 19 as applied to claim 18 above, Sanya does not explicitly disclose wherein the first message comprises the first portion and the second portion of the identifier associated with the wireless device.
	In the same field of endeavor, RYU teaches wherein the first message comprises the first portion and the second portion of the identifier associated with the wireless device (RYU, ¶0171, discovery request message includes LSB (i.e. first portion) and MSB (i.e. second portion) of D2D device ID). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to achieve high data rates and satisfy demands for wireless data traffic using 5G implementation (RYU, background).  
	As per claim 20 as applied to claim 19 above, Sanya further teaches wherein the identifier associated with the wireless device comprises a preset number of bits (Sanya, section 2.2, page 2, 5G-S-TMSI is associated with the UE comprises 48 bit; also see fig.3, page 3, 5G-S-TMSI partitioning) and the first message comprises the identifier 

B)	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China; Source: ZTE, Sanechips; Title: Consideration on extending the code space for 5G-S-TMSI (R2-1804461) in view of Gao (US 2020/0359260 A1).
 	As per claim 5 as applied to claim 1 above, Sanya does not explicitly disclose wherein the second message comprises the first portion and the second portion of the AMF ID.  
	In the same field of endeavor, Gao teaches wherein the second message comprises the first portion and the second portion of the AMF ID (Gao, ¶0054, Fig.3A and Fig.3B RRC Connection Setup Complete message (i.e. second message) comprises first portion and second portion of the AMF set ID; also see ¶0065, RRC Connection Setup Complete message includes the entire 5G-S-TMSI which is divided to the first and second portion). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to engage in a random access procedure using a temporary identifier to provide security of the UE to the users.  

	In the same field of endeavor, Gao teaches wherein the second message comprises the first portion and the second portion of the AMF ID (Gao, ¶0054, Fig.3A and Fig.3B RRC Connection Setup Complete message (i.e. second message) comprises first portion and second portion of the AMF set ID; also see ¶0065, RRC Connection Setup Complete message includes the entire 5G-S-TMSI which is divided to the first and second portion). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to engage in a random access procedure using a temporary identifier to provide security of the UE to the users.  
C)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China; Source: ZTE, Sanechips; Title: Consideration on extending the code space for 5G-S-TMSI (R2-1804461) in view of Takeda (US 2021/0105819 A1). 
 	As per claim 12 as applied to claim1 above, Sanya discloses wherein the first message is a message 3 (Sanya, section 2.2, page 2, MSG3). 
 	However, Sanya does not explicitly disclose transmitting the second message before a message 4.  
	In the same field of endeavor, Takeda teaches transmitting the second message before a message 4 (Takeda, Fig.4, transmitting message 2 before message 4). 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643